UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22436 EntrepreneurShares Series Trust (Exact name of registrant as specified in charter) 40 Grove Street, Wellesley Square, MA02482 (Address of principal executive offices) (Zip code) Dr. Joel M. Shulman 40 Grove Street Wellesley Square, MA02482 (Name and address of agent for service) 800-287-9469 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. Annual Report June 30, 2011 EntrepreneurShares Global Fund™ c/o U.S. Bancorp Fund Services, LLC P.O. Box 1181 Milwaukee, WI 53201-1181 EntrepreneurShares Global Fund July 25, 2011 Dear Shareholders, As we complete our first fiscal year, we would like to extend our heartfelt thanks to your pioneering support for investing in our vision. Our treatise on investments rests upon a conviction that entrepreneurial managers, as defined by our 15 attributes, will outperform non-entrepreneurs over an extended period of time. In this annual report, we reflect upon past performance and look ahead to the future. Given the volatile state of the financial markets at the time of this writing, we have plenty of room for both optimism and concern. Since our 11/11/10 inception, the Institutional Class of EntrepreneurShares Global Fund generated a total return on investment of 12.50%, compared to the MSCI World Index benchmark of 8.60%, through the end of our second quarter. Our year to date performance, through the end of the second quarter, is 6.14% compared to the benchmark yield of 5.62%. These numbers are relatively strong and are consistent with what we expect from our investment philosophy: when the overall market performs well, we usually do better. We note, however, that our second quarter performance for 2011 was relatively weak. Our Institutional Class generated -1.75%, compared to the benchmark return of 0.68%. This performance is also consistent with our historical analysis of our investment strategy: when the general markets perform poorly, our Fund generally does the same. Consequently, our optimism and concern both rest with the direction of the overall market. Although our first quarter, 6 month and since inception numbers are strong, our second quarter was weak. Moreover, should the financial markets continue to decline, our Fund will likely follow this pattern. We continue to see growth in revenues and profits from many of the companies in our Fund. However, companies that miss earnings expectations, despite posting growth from prior periods, are in some cases incurring significant declines. The global capital markets have no shortage of problems. Social unrest continues in the Middle East. Debt concerns in Greece and Portugal are now extending through Western Europe with additional focus on Italy and Spain. Far East Asia has experienced problems in Japan with its tsunami and China with concerns regarding financial statement impropriety and slowdown in growth. The United States has not fared much better with concerns erupting over political squabbles and mounting concerns over a sovereign debt ratings decline. Even Brazil, a current bright spot in global growth, causes investors to pause over concern with currency manipulation. All of these issues suggest that investors should flee the capital markets and park their cash in bank certificates of deposit or short-term treasuries. These same arguments also point to opportunity in risky equity markets. Fixed income securities generally offer low interest yields with rising concern over inflationary pressure and/or risk escalation. We believe that fixed income securities do not provide a strong enough return for existing risk levels and believe that investors will shift portfolio weights away from these investments. Further, cash investments on the sidelines are not generating much, if any, return and we believe investors are closely monitoring opportunities to put their funds to work. 1 EntrepreneurShares Global Fund Global equities have declined as much as 20% in the prior 3-4 month time period, despite relatively strong revenue and earnings growth from many sectors. We believe that global equities are now priced at very attractive levels and are positioned for a strong bounce in the final months of 2011. Obviously, continued negativity in the popular press will make an investment in global equities difficult for all but the bravest investors. However, we remind our investment community that the best time to buy securities may be concurrent with the height of market despair. The strong equity rally in 2009 (with 45%+ returns) followed the market bottom in February, when fear was rampant. Global equities have declined as much as 20% in the prior 3-4 month time period, despite relatively strong revenue and earnings growth from many sectors. We believe that global equities are now priced at very attractive levels and are positioned for a strong bounce in the final months of 2011. Obviously, continued negativity in the popular press will make an investment in global equities difficult for all but the bravest investors. However, we remind our investment community that the best time to buy securities may be concurrent with the height of market despair. The strong equity rally in 2009 (with 45%+ returns) followed the market bottom in February, when fear was rampant. We conclude our comments with continued appreciation for your support and the belief that our future will be better. We continue to be confident that savvy entrepreneurs will find a way to make their businesses grow in good conditions and survive in difficult ones. Moreover, entrepreneurs have economic incentive to help grow their profits and generate stock appreciation for themselves and other shareholders. We look forward to sharing more updates with you in the future and assisting you with your portfolio appreciation. Joel Shulman Ph.D., CFA Chief Investment Officer EntrepreneurShares Investment in the Fund will result in certain risks which are detailed in the Prospectus. These risks include manager risk, market risk, common stock risk, risk of no prior experience of managing a registered mutual fund, small and medium sized companies risk, technology company investing risk, foreign securities risk, emerging markets risk and quantitative investment approach risk. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing. For a full prospectus which contains this and other information about the funds offered by EntrepreneurShares, call us at 1-877-271-8811. Please read the full prospectus carefully before investing. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Institutional Class performance is net of 1.7% fee. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent quarter-end may be obtained by calling 1-877-271-8811. 2 EntrepreneurShares Global Fund TOTAL RETURN BASED ON A $10,000 INVESTMENT June 30, 2011 (Unaudited) This chart assumes an initial gross investment of $10,000 made in the Retail Class on November 11, 2010 (commencement of operations of the Fund). Returns shown include the reinvestment of all dividends but do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In the absence of fee waivers and reimbursements, total returns would be reduced. Past performance is not predictive of future performance. Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. MSCI THE WORLD INDEX - A free float-adjusted market capitalization weighted index that is designed to measure the equity performance of developed markets. Total Returns as of 6/30/2011 Inception Date Since Inception EntrepreneurShares Global Fund-Retail Class 11/11/10 12.27% EntrepreneurShares Global Fund-Institutional Class 11/11/10 12.50% EntrepreneurShares Global Fund-Class A 11/11/10 12.35% EntrepreneurShares Global Fund-Class A with Load 11/11/10 7.01% MSCI The World Index 8.60% 3 EntrepreneurShares Global Fund SECTOR ALLOCATION OF PORTFOLIO INVESTMENTS June 30, 2011 (Unaudited) 4 EntrepreneurShares Global Fund EXPENSE EXAMPLE June 30, 2011 (Unaudited) As a shareholder of The EntrepreneurShares Global Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments of Class A shares; and (2) ongoing costs, including investment advisory fees, distribution and/or shareholder servicing fees, and other Fund expenses, which are indirectly paid by shareholders. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2011 - June 30, 2011. ACTUAL EXPENSES The first line of the table below for each share class of the Fund provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees, such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the actual expense ratios for each share class of the Fund and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. 5 EntrepreneurShares Global Fund EXPENSE EXAMPLE (continued) June 30, 2011 (Unaudited) EntrepreneurShares Global Fund – Retail Class Expenses Paid During Period* January1, 2011- June 30, 2011 Beginning Account Value January1, 2011 Ending Account Value June 30, 2011 Actual $1,059.50 $10.42 Hypothetical (5% annual return before expenses) 10.19 * Expenses are equal to the Fund’s annualized expense ratio (including extraordinary expenses) of 2.04%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the half year period. EntrepreneurShares Global Fund – Institutional Class Expenses Paid During Period* January1, 2011- June 30, 2011 Beginning Account Value January1, 2011 Ending Account Value June 30, 2011 Actual Hypothetical (5% annual return before expenses) 8.80 * Expenses are equal to the Fund’s annualized expense ratio (including extraordinary expenses) of 1.76%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the half year period. EntrepreneurShares Global Fund – Class A Expenses Paid During Period* January1, 2011- June 30, 2011 Beginning Account Value November 11, 2010 (1) Ending Account Value June 30, 2011 Actual Hypothetical (5% annual return before expenses) 9.94 * Expenses are equal to the Fund’s annualized expense ratio (including extraordinary expenses) of 1.99%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the half year period. 6 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS June 30, 2011 Shares Value COMMON STOCKS - 95.64% Administrative and Support Services - 3.33% EnerNOC, Inc. (a) $ Expedia, Inc. Flight Centre Ltd. (b) The Geo Group, Inc. (a) Liquidity Services, Inc. (a) Mantech International Corp. Portfolio Recovery Associates, Inc. (a) Advertising Agencies - 0.91% JCDecaux SA (a)(b) Air Transportation - 0.29% SkyWest, Inc. Ambulatory Health Care Services - 5.02% American Dental Partners, Inc. (a) BioMerieux SA (b) China Shineway Pharmaceutical Group Ltd. (b) Cochlear Ltd. (b) Coloplast A/S (b) Galapagos NV (a)(b) LHC Group, Inc. (a) Mednax, Inc. (a) Amusement, Gambling, and Recreation Industries - 1.26% Las Vegas Sands Corp. (a) Wynn Resorts Ltd. Apparel Manufacturing - 2.32% Guess?, Inc. Ports Design Ltd. (b) Quiksilver, Inc. (a)(b) Under Armour, Inc. (a) Zumiez, Inc. (a) The accompanying notes are an integral part of these financial statements. 7 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2011 Shares Value Building Material and Garden Equipment and Supplies Dealers – 2.18% DMCI Holdings, Inc. (b) $ SM Investments Corp. (b) Titan Machinery, Inc. (a) Chemical Manufacturing – 7.90% Abaxis, Inc. (a) Alexion Pharmaceuticals, Inc. (a) Cephalon, Inc. (a) Immunomedics, Inc. (a) Inter Parfums, Inc. (b) Jazz Pharmaceuticals, Inc. (a) LSB Industries, Inc. (a) MAP Pharmaceutical, Inc. (a) Medicis Pharmaceutical Corp. Meridian Bioscience, Inc. Optimer Pharmaceuticals, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Riegel Pharmaceuticals, Inc. (a) Seattle Genetics, Inc. (a) Theravance, Inc. (a) United Therapeutics Corp. (a) Vanda Pharmaceuticals, Inc. (a) Clothing and Clothing Accessories Stores – 2.16% Blue Nile, Inc. (a) The Finish Line, Inc. LVMH Moet Hennessy Louis Vuitton SA (b) The Men’s Wearhouse, Inc. The accompanying notes are an integral part of these financial statements. 8 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2011 Shares Value Computer and Electronic Product Manufacturing – 9.00% Acme Packet, Inc. (a) $ Apple, Inc. (a) Cabot Microelectronics Corp. (a)(b) Cypress Semiconductor Corp. (a) Illumina, Inc. (a) IPG Photonics Corp. (a) Ituran Location and Control Ltd. (b) IXYS Corp. (a)(b) Microchip Technology, Inc. Mindray Medical International Ltd. – ADR Monolithic Power Systems, Inc. (a)(b) National Instruments Crop. Nidec Corp. (b) Omnivision Technologies, Inc. (a)(b) STEC, Inc. (a) Stratasys, Inc. (a) Viasat, Inc. (a) Zoran Corp. (a)(b) Construction of Buildings – 0.26% Toll Brothers, Inc. (a) Credit Intermediation and Related Activities – 1.80% Capital One Financial Corp. Credit Acceptance Corp. (a) Hercules Technology Growth Capital, Inc. The accompanying notes are an integral part of these financial statements. 9 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2011 Shares Value Data Processing, Hosting and Related Services – 1.01% CoStar Group, Inc. (a) $ ExlService Holdings, Inc. (a) Educational Services – 2.17% Bridgepoint Education, Inc. (a) Capella Education Company (a) K12, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing – 1.53% iRobot Corp. (a) Taser International, Inc. (a) Zoltek Cos., Inc. (a)(b) Fabricated Metal Product Manufacturing – 0.36% BE Aerospace, Inc. (a) Food Manufacturing – 4.08% Charoen Pokphand Foods PCL (b) Golden Agri-Resources Ltd. (b) The Hain Celestial Group, Inc. (a) J&J Snack Foods Corp. MHP SA – ADR (a) Wilmar International Ltd. (b) Food Services and Drinking Places – 2.67% Chipotle Mexican Grill, Inc. (a) Panera Bread Co. (a) Papa John’s International, Inc. (a) Starbucks Corp. Texas Roadhouse, Inc. The accompanying notes are an integral part of these financial statements. 10 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2011 Shares Value Funds, Trust, and Other Financial Vehicles – 0.29% PennantPark Investment Corp. $ Hospitals – 0.37% IPC The Hospitalist Co., Inc. (a) Insurance Carriers and Related Activities – 1.65% Meadowbrook Insurance Group, Inc. Mercury General Corp. Molina Healthcare, Inc. (a) National Interstate Corp. The Navigators Group, Inc. (a) Machinery Manufacturing – 0.83% II-VI, Inc. (a) Miscellaneous Manufacturing – 1.26% ICU Medical, Inc. (a) Intuitive Surgical, Inc. (a) Jakks Pacific, Inc. (a) Motion Picture and Sound Recording Industries – 0.80% Netflix, Inc. (a) Motor Vehicle and Parts Dealers – 0.47% Sonic Automotive, Inc. Nonstore Retailers – 2.66% Alibaba.com Ltd. (b) Copart, Inc. (a) eBay, Inc. (a)(b) Sohu.com, Inc. (a)(b) Oil and Gas Extraction – 0.32% Contango Oil & Gas Company (a) Other Information Services – 1.41% Google, Inc. (a) Travelzoo, Inc. (a) The accompanying notes are an integral part of these financial statements. 11 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2011 Shares Value Personal and Laundry Services – 1.50% Natura Cosmeticos SA (b) $ Service Corp International XO Group, Inc. (a) Pipeline Transportation – 0.82% Copano Energy LLC Primary Metal Manufacturing – 4.39% Antofagasta Plc (b) Eurasian Natural Resources Corp. PLC (b) Indorama Ventures PCL (b) MMX Mineracao e Metalicos SA (a)(b) Novolipetsk Steel OJSC (b) Steel Dynamics, Inc. Professional, Scientific, and Technical Services – 10.43% comScore, Inc. (a) Fundtech Ltd. (b) Netscout Systems, Inc. (a) Parexel International Corp. (a)(b) Park24 Co. Ltd. (b) Riverbed Technology, Inc. (a)(b) Seek Ltd. (b) Solera Holdings, Inc. (b) Sourcefire, Inc. (a) SYKES Enterprises, Inc. (a) Synchronoss Technologies, Inc. (a) Syntel, Inc. VeriSign, Inc. (b) Virtusa Corp. (a) VisionChina Media, Inc.- ADR (a) VistaPrint NV (a)(b) Vocus, Inc. (a)(b) The accompanying notes are an integral part of these financial statements. 12 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2011 Shares Value Publishing Industries (except Internet) – 2.99% Concur Technologies, Inc. (a) $ Opnet Technologies, Inc. Renaissance Learning, Inc. RightNow Technologies, Inc. (a) SuccessFactors, Inc. (a) Synopsys, Inc. (a)(b) TeleCommunication Systems, Inc. (a) Ultimate Software Group, Inc. (a) Real Estate – 4.35% Africa Israel Investment Ltd. (a)(b) Direcional Engenharia SA (b) E-House (China) Holdings Ltd.- ADR Hopewell Holdings Ltd (b) MRV Engenharia e Participacoes SA (b) Retail Trade – 2.92% Inditex SA (b) MercadoLibre, Inc. (b) SuperGroup PLC (a)(b) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 3.87% The Charles Schwab Corp. Cohen & Steers, Inc. Evercore Partners, Inc. (b) FBR Capital Markets Corp. (a) Federated Investors, Inc. Lundbergforetagen AB (b) Morningstar, Inc. Och-Ziff Capital Management Group LLC (b) Partners Group Holding AG (b) Westwood Holdings Group, Inc. The accompanying notes are an integral part of these financial statements. 13 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2011 Shares Value Semiconductor Related Products – 0.26% JA Solar Holdings Co. Ltd.- ADR (a) $ Specialty Retail – 1.46% Chow Sang Sang Holdings International Ltd. (b) Support Activities for Mining – 1.16% W&T Offshore, Inc. Telecommunications – 1.08% Cbeyond, Inc. (a) Oplink Communications, Inc. (a)(b) QSC AG (a)(b) Transportation Equipment Manufacturing – 0.43% Tesla Motors, Inc. (a) Utilities – 0.33% ITC Holdings Corp. Waste Management and Remediation Services – 0.48% Clean Harbors, Inc. (a) Water Transportation – 0.86% Hornbeck Offshore Services, Inc. (a) Paragon Shipping, Inc. (b) TOTAL COMMON STOCKS (Cost $15,434,818) CLOSED-ENDED MUTUAL FUNDS – 0.26% Funds, Trusts, and Other Financial Vehicles – 0.26% Ares Capital Corp. TOTAL CLOSED-ENDED MUTUAL FUNDS (Cost $48,056) The accompanying notes are an integral part of these financial statements. 14 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2011 Shares Value REAL ESTATE INVESTMENT TRUSTS (REITs) – 1.84% Funds, Trusts, and Other Financial Vehicles – 0.24% Healthcare Realty Trust, Inc. $ Real Estate – 1.60% DuPont Fabros Technology, Inc. Equity Residential Medical Properties Trust, Inc. ProLogis, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost 323, 764 SHORT TERM INVESTMENTS – 0.75% Money Market Funds – 0.75% Fidelity Institutional Money Market Funds- Government Portfolio First American Government Obligations Fund First American Treasury Obligations Fund TOTAL SHORT TERM INVESTMENTS (Cost $133,045) Total Investments (Cost $15,909,578) – 98.49% Other Assets in Excess of Liabilities – 1.51% TOTAL NET ASSETS – 100.00% $ ADR – American Depository Receipt (a) Non-income producing security (b) Foreign The accompanying notes are an integral part of these financial statements. 15 EntrepreneurShares Global Fund STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 ASSETS: Cash $ Investments, at value (cost $15,909,578) Foreign currency (cost $903,396) Dividends receivable Receivable for investment sold Receivable for capital stock sold Receivable from Investment Advisor Offering Costs Other assets Total Assets LIABILITIES: Payable for investments purchased Foreign currency payable Accrued distribution fee Payable to Trustees Other accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Unrealized appreciation on investments Accumulated net investment loss ) Accumulated undistributed net realized gain Total Net Assets $ NET ASSETS CONSIST OF: Class Retail Shares: Net assets $ Shares outstanding Net Asset Value and Redemption Price Per Share (Unlimited shares of no par value authorized) $ Class Institutional Shares: Net assets $ Shares outstanding Net Asset Value and Redemption Price Per Share (Unlimited shares of no par value authorized) $ Class A Shares: Net Assets $ Shares Outstanding Net Asset Value and Redemption Price Per Share (Unlimited shares of no par value authorized) $ Maximum Offering Price Per Share (1) $ (1) Includes a sales load of 4.75%. See footnote 10. The accompanying notes are an integral part of these financial statements. 16 EntrepreneurShares Global Fund STATEMENT OFOPERATIONS For the period ended June 30, 2011(1) INVESTMENT INCOME: Dividend income* $ Interest Income 9 EXPENSES: Investment advisory fees Legal fees Federal and state registration fees Directors’ fees and expenses Audit fees Transfer agent and shareholder service fees Fund accounting fees Reports to shareholders Administration fees Custody fees Distribution fees – Retail Shares Distribution fees – Class A 2 Other Total Expenses Expense Reimbursement ) Net Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investment transactions Net realized loss on foreign currency transactions ) Change in unrealized appreciation on investments Change in unrealized appreciation on foreign currency Net gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (1) Inception date of the Fund was November 11, 2010. *Net of $1,249 in foreign tax withholdings. The accompanying notes are an integral part of these financial statements. 17 EntrepreneurShares Global Fund STATEMENT OF CHANGES IN NET ASSETS PERIOD FROM NOV. 11, 2010* TO JUNE 30, 2011 OPERATIONS: Net investment loss $ ) Net realized gain on investment transactions Net realized loss on foreign currency transactions ) Change in unrealized appreciation on investments Change in unrealized appreciation on foreign currency Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Retail Proceeds from shares sold – Institutional Proceeds from shares sold – Class A Proceeds from shares issued to holders in reinvestment of dividends - Retail 45 Proceeds from shares issued to holders in reinvestment of dividends - Institutional Proceeds from shares issued to holders in reinvestment of dividends – Class A 1 Payment for shares redeemed – Retail** ) Payment for shares redeemed – Institutional** ) Payment for shares redeemed – Class A** ) Net increase from capital share transactions DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS: Dividends from net investment income - Retail ) Dividends from net investment income - Institutional ) Dividends from net investment income – Class A (1 ) Total dividends and distributions ) INCREASE IN NET ASSETS NET ASSETS: Beginning of Period End of Period (Including accumulated net investment loss of $13,265) $ * The Fund commenced operations on November 11, 2010. ** Net redemption fees of less then $1. The accompanying notes are an integral part of these financial statements. 18 EntrepreneurShares Global Fund FINANCIAL HIGHLIGHTS RetailClass PERIOD FROM NOV. 11, 2010* TO JUNE 30, 2011 Per Share Data: Net asset value, beginning of period Income from investment operations: Net investment loss (0.08) (5) Net realized and unrealized gains on investments Total from investment operations Less distributions: Dividends from net investment income Total distributions Net asset value, end of period Total return 12.27% (1) Supplemental date and ratios: Net assets, end of period (000’s) Ratio of expenses to average net assets 1.95% (2)(3)(4) Ratio of net investment loss to average net assets -0.12% (2)(4) Portfolio turnover rate 32.87% (1) * The Fund commenced operation on November 11, 2010. (1) Not annualized. (2) Annualized. (3) Including interest expense increases the ratio by 0.09%. (4) Net of fees waived of 1.03%. (5) Net investment loss per share has been calculated based on average shares outstanding during the period. The accompanying notes are an integral part of these financial statements. 19 EntrepreneurShares Global Fund FINANCIAL HIGHLIGHTS (Continued) Institutional Class PERIOD FROM NOV. 11, 2010* TO JUNE 30, 2011 Per Share Data: Net asset value, beginning of period Income from investment operations: Net investment loss ) (5) Net realized and unrealized gains on investments Total from investment operations Less distributions: Dividends from net investment income ) Total distributions ) Net asset value, end of period $11.23 Total return % (1) Supplemental date and ratios: Net assets, end of period (000’s) Ratio of expenses to average net assets % (2)(3)(4) Ratio of net investment loss to average net assets -0.60 % (2)(4) Portfolio turnover rate % (1) * The Fund commenced operation on November 11, 2010. (1) Not annualized. (2) Annualized. (3) Including interest expense increases the ratio by 0.07%. (4) Net of fees waived of 1.03%. (5) Net investment loss per share has been calculated based on average shares outstanding during the period. The accompanying notes are an integral part of these financial statements. 20 EntrepreneurShares Global Fund FINANCIAL HIGHLIGHTS (Continued) Class A PERIOD FROM NOV. 11, 2010* TO JUNE 30, 2011 Per Share Data: Net asset value, beginning of period Income from investment operations: Net investment loss ) (5) Net realized and unrealized gains on investments Total from investment operations Less distributions: Dividends from net investment income ) Total distributions ) Net asset value, end of period Total return % (1) Supplemental date and ratios: Net assets, end of period (000’s) $ 20 Ratio of expenses to average net assets % (2)(3)(4) Ratio of net investment loss to average net assets -0.84 % (2)(4) Portfolio turnover rate % (1) * The Fund commenced operation on November 11, 2010. (1) Not annualized. (2) Annualized. (3) Including interest expense increases the ratio by 0.03%. (4) Net of fees waived of 1.03%. (5) Net investment loss per share has been calculated based on average shares outstanding during the period. The accompanying notes are an integral part of these financial statements. 21 EntrepreneurShares Global Fund NOTES TO FINANCIAL STATEMENTS June 30, 2011 1. ORGANIZATION EntrepreneurShares™ Series Trust, a Delaware statutory trust (the “Trust”), was formed on July 1, 2010, and has authorized capital of unlimited shares of beneficial interest. The Trust is a open-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”), and is authorized to issue multiple series and classes of shares. EntrepreneurShares Global Fund (the “Fund”) is currently the sole series of the Trust and is classified as a “diversified” series, as defined in the 1940 Act. The Fund ommenced operations on November 11, 2010. The investment goal of the Fund is to seek long-term capital appreciation. The Fund seeks these investment results through active principles-based securities selection. The Fund mainly invests in equity securities of global companies with market capitalizations that are above $150 million at the time of initial purchase and possess entrepreneurial characteristics, as determined by the Fund’s portfolio manager. As described in the Fund’s prospectus, the Class A and Retail Class shares are subject to a 0.25% distribution (12b-1) fee and the Class A shares have a sales load. The Institutional Class shares have neither a 12b-1 fee nor a sales load. Each class of shares has identical rights and privileges, except with respect to the sales load and 12b-1 fee, and voting rights on matters affecting a single class of shares. 2. SUMMARY OF SIGNIFICANT ACCOUNT POLICIES The following is a summary of significant accounting policies consistently fol­lowed by the Fund in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (GAAP). Investment Valuations In determining the net asset value (NAV) of the Fund’s shares, securities that are listed on a national securities exchange (other than The Nasdaq OMX Group, Inc., referred to as NASDAQ) are valued at the last sale price on the day the valuation is made. Securities that are traded on NASDAQ under one of its three listing tiers, NASDAQ Global Select Market, NASDAQ Global Market and NASDAQ Capital Market, are valued at the Nasdaq Official Closing Price. Securities price information on listed stocks is taken from the exchange where the security is primarily traded. Securities which are listed on an exchange but which are not traded on the valuation date are valued at the most recent bid price. Unlisted securities held by the Fund are valued at the average of the quoted bid and ask prices in the OTC market. Securities and other assets for which market quotations are not readily available are valued by appraisal at their fair value as determined in good faith by Weston Capital Advisors, LLC (the “Advisor”) under procedures established by and under the general supervision and responsibility of the Board. 22 EntrepreneurShares Global Fund NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2011 Short-term investments held with a remaining maturity of 60 days or less generally are valued at amortized cost, as the Board believes that this method of valuing short-term investments approximates market value. Short-term investments with 61 days or more to maturity at time of purchase are valued at market value through the 61st day prior to maturity, based on quotations received from market makers or other appropriate sources; thereafter, they are generally valued at amortized cost. There is no definitive set of circumstances under which the Fund may elect to use fair value procedures to value a security. Types of securities that the Fund may hold for which fair value pricing might be required include, but are not limited to: (a) illiquid securities, including restricted securities and private placements for which there is no public market; (b) options not traded on a securities exchange; (c) securities of an issuer that has entered into a restructuring; (d) securities whose trading has been halted or suspended, as permitted by the Securities and Exchange Commission (the SEC); (e) foreign securities, if an event or development has occurred subsequent to the close of the foreign market and prior to the close of regular trading on the New York Stock Exchange that would materially affect the value of the security; and (f) fixed income securities that have gone into default and for which there is not a current market value quotation. Valuing securities at fair value involves greater reliance on judgment than securities that have readily available market quotations. There can be no assurance that the Fund could obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share. Fair-valued securities are valued by the Advisor, under the supervision of the Board. There is no single standard for determining the fair value of a security. Rather, in determining the fair value of a security, the Advisor and the Board shall take into account the relevant factors and surrounding circumstances, which may include: (1) the nature and pricing history (if any) of the security; (2) whether any dealer quotations for the security are available; (3) possible valuation methodologies that could be used to determine the fair value of the security; (4) the recommendation of the portfolio manager of the Fund with respect to the valuation of the security; (5) whether the same or similar securities are held by other funds managed by the Advisor or other Funds and the method used to price the security in those Funds; (6) the extent to which the fair value to be determined for the security will result from the use of data or formulae produced by third parties independent of the Advisor; and (7) the liquidity or illiquidity of the market for the security. 23 EntrepreneurShares Global Fund NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2011 Use of Estimates and Indemnifications: The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in these financial statements. Actual results could differ from those estimates. In the normal course of business the Trust enters into contracts that contain a variety of representations which provide general indemnifications. The Trust’s maximum exposure under these arrangements is unknown; however, the Trust has not had claims or losses pursuant to these contracts and the Trust expects any risk of loss to be remote. Federal Income Tax: The Fund intends to qualify as a “regulated investment company” under Sub-chapter M of the Internal Revenue Code of 1986, as amended. If so qualified, the Fund will not be subject to federal income tax to the extent it distributes substantially all of its net investment income and not realized gains to shareholders. The Fund has reviewed all open tax years and major jurisdictions and concluded that the fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority, for the period ended June 30, 2011. The Fund would recognize interest and penalties, if any, related to uncertain tax benefits in the Statement of Operations. During the period, the Fund did not incur any interest or penalties. Open tax years are those that are open for exam by taxing authorities. As of June 30, 2011, open Federal tax years include the tax year ended June 30, 2011. The Fund has no examination in progress. Fair Value Measurement: The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are as follows: Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; 24 EntrepreneurShares Global Fund NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2011 Level 2: Significant inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; Level 3: Significant inputs that are unobservable. Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, volatility statistics, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the Fund. The Fund considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Fund’s perceived risk of that instrument. Investments whose values are based on quoted market prices in active markets, and are therefore classified within Level 1, include active listed equities and real estate investment trusts, closed-end mutual funds, and certain money market securities. Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within Level 2. Investments classified within Level 3 have significant unobservable inputs, as they trade infrequently or not at all. The table below is a summary of the inputs used to value the Fund’s investments as of June 30, 2011. Investments at Value Total Level 1 Level 2 Level 3 Total Common Stock* $ $ $
